DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US2015/0070273 hereinafter referred to as He in view of Gwon et al. “Gaze Tracking System for User Wearing Glassees” published online 27 JAN 2014, <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3958289/> hereinafter referred to as Gwon.






As per Claim 1, He teaches an eye tracking method comprising:
detecting an eye area corresponding to an eye of a user in a first frame of an image; (He, Paragraph [0092] and [0124], use IR light to produce corneal reflection to recognize pupil from video image)
and tracking the eye of the user in a second frame of the image based on the selected eye tracker, the second frame being subsequent to the first frame. (He, Paragraph [0124], tracking the movement an eye through three sequential video frames)
	He does not explicitly teach determining an attribute of the eye area; 
 selecting an eye tracker from a plurality of different eye trackers, the eye tracker corresponding to the determined attribute of the eye area; 
	Gwon determining an attribute of the eye area; 
 selecting an eye tracker from a plurality of different eye trackers, the eye tracker corresponding to the determined attribute of the eye area; 
	Gwon an attribute of the eye area; (Gwon, Abstract, “our system automatically determines whether a user is wearing glasses or not in the initial stage by counting the number of white pixels in an image that is captured using the low exposure setting on the camera”)
 selecting an eye tracker from a plurality of different eye trackers, the eye tracker corresponding to the determined attribute of the eye area; (Gwon, Abstract, “Third, if it is determined that the user is wearing glasses, the four illuminators are turned on and off sequentially in order to obtain an image that has a minimal amount of noise due to reflections from the glasses”; Gwon Section 2.2, Figure 2, discusses the two separate methods using for gaze tracking dependent on use wearing glasses or not)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gwon into He because by utilizing alternative methods to account for users wearing glasses versus not wearing glasses will improve the accuracy of the eye tracking methods of He.  
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, He in view of Gwon teaches the method of claim 1, wherein the determining the attribute of the eye area comprises: analyzing the eye area to detect at least one of a type of a light source, presence of glasses, presence of sunglasses, or presence of reflection of light; and determining the attribute of the eye area based on the at least one of the type of a light source, the presence of glasses, the presence of sunglasses, or the presence of reflection of light.  (Gwon, Abstract, “our system automatically determines whether a user is wearing glasses or not in the initial stage by counting the number of white pixels in an image that is captured using the low exposure setting on the camera. Third, if it is determined that the user is wearing glasses, the four illuminators are turned on and off sequentially in order to obtain an image that has a minimal amount of noise due to reflections from the glasses”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 10, He in view of Gwon teaches the method of claim 1, further comprising: verifying whether the eye of the user is successfully detected in the second frame; consecutively tracking the eye of the user in a third frame that is a subsequent frame of the second frame using the selected eye tracker, in response to a success in tracking the eye of the user; and 28detecting an area corresponding to the eye of the user in the third frame in response to a failure in tracking the eye of the user.  (He, Paragraph [0124], tracking the movement an eye through three sequential video frames regardless of failure of previous frames)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, He in view of Gwon teaches the non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. (He, Paragraph [0127])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 12, Claim 12 claims an eye tracking apparatus executing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 13, Claim 13 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 20, Claim 20 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.

As per Claim 21, Claim 21 claims the method of claim 1, wherein each of the plurality of eye trackers are configured to operate based on different modalities.  (Gwon, Abstract, “Third, if it is determined that the user is wearing glasses, the four illuminators are turned on and off sequentially in order to obtain an image that has a minimal amount of noise due to reflections from the glasses”; Gwon Section 2.2, Figure 2, discusses the two separate methods using for gaze tracking dependent on use wearing glasses or not)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 22, Claim 22 claims the same limitation as Claim 21 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 21.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US2015/0070273 hereinafter referred to as He in view of Gwon et al. “Gaze Tracking System for User Wearing Glassees” published online 27 JAN 2014, <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3958289/> hereinafter referred to as Gwon as applied to Claims 1 and 12 respectively and further in view of Kang et al. US2016/0117554 hereinafter referred to as Kang. 


As per Claim 7, He in view of Gwon teaches the method of claim 1, 
He in view of Gwon does not explicitly teach wherein the eye area is detected using an eye detector, and the eye detector is pretrained based on training data including a visible image and an infrared ray (IR) image. 
Kang teaches wherein the eye area is detected using an eye detector, and the eye detector is pretrained based on training data including a visible image and an infrared ray (IR) image. (Kang, Paragraph [0127], trained using visible image; Paragraph [0134], trained using IR images)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kang into He in view of Gwon because by utilizing both visible and IR images in detecting eye regions will improve the accuracy of the eye detector/tracker.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. US2015/0070273 hereinafter referred to as He in view of Gwon et al. “Gaze Tracking System for User Wearing Glassees” published online 27 JAN 2014, <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3958289/> hereinafter referred to as Gwon as applied to Claim 1 and further in view of Heo et al. US2018/0098057 hereinafter referred to as Heo. 

As per Claim 8, He in view of Gwon teaches the method of claim 1, wherein the tracking of the eye of the user comprises: extracting feature points of the eye of the user from the eye area; determining a tracking area in which the eye of the user is to be tracked based on the extracted feature points; and tracking the eye of the user in the second frame based on the tracking area. 
He in view of Gwon does not explicitly teach the method of claim 1, wherein the tracking of the eye of the user comprises: extracting feature points of the eye of the user from the eye area; determining a tracking area in which the eye of the user is to be tracked based on the extracted feature points; and tracking the eye of the user in the second frame based on the tracking area. (Heo, Paragraph [0005]-[0006])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kang into He in view of Gwon because by extracting points in detecting eye regions will improve the accuracy of the detector and also the eye tracker.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 8.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US2015/0070273 hereinafter referred to as He in view of Gwon et al. “Gaze Tracking System for User Wearing Glassees” published online 27 JAN 2014, <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3958289/> hereinafter referred to as Gwon as applied to Claim 1 and further in view of Aleem et al. US2019/0317597 hereinafter referred to as Aleem. 


As per Claim 9, He in view of Gwon teaches the method of claim 1, 

Aleem teaches further comprising: changing an operational state of an IR light source in response to a failure in detecting the eye area.  (Aleem, Paragraph [0075], changes brightness of IR light source)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aleem into He in view of Gwon because by manipulating the IR light source will improve the eye detector of He in view of Gwon and improve the accuracy of the eye tracker.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 9.

As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.


Allowable Subject Matter
Claims 3-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666